Title: To George Washington from Michael Jenifer Stone, 3 June 1785
From: Stone, Michael Jenifer
To: Washington, George



Sir
Charles County Maryland. June 3d 1785

I hereby authorise and request you as president of the Potomac Company to Subscribe for me two Shares to the before mentioned Copartnery; Or to consider me (if consistent with the regulations of the Company) as an Adventurer to the amount of two Shares.
I take the liberty to observe, that I have long agoe earnestly desired the exhibition of the present Scheme—and would have Subscribed forth with, but that the Company’s Books were kept at a considerable distance from my home—and I was not informed ’till lately that I could become a Partner by Letter Signifying my consent. I hope I am not too late. And if I am considered as a partner I hereby oblige Myself my Heirs Executors and Administrators to pay to the President and directors of the Potomac Company or to Such person as they shall authorise to receive the amount of two Shares in the Said Company in Such manner as the President and directors shall require. I am your most obedient

M. J. Stone

